Proceeding pursuant to CPLR article 78 to review a determination of the respondent Secretary of State, dated December 22, 1976 and made after a hearing, which, pursuant to section 441-c of the Real Property Law, found that petitioner had demonstrated untrustworthiness and revoked his real estate broker’s license. Determination confirmed and proceeding dismissed on the merits, with costs. The determination of the respondent Secretary of State is supported by substantial evidence and the penalty imposed is not shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.